                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-30881-HLB
Benjamin S Sison                                                                                           Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: ywon                         Page 1 of 2                          Date Rcvd: Oct 11, 2019
                                      Form ID: 309E                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 13, 2019.
db             +Benjamin S Sison,    5061 Mission St.,    San Francisco, CA 94112-3417
aty            +Arnold L. Graff,    Aldridge Pite, LLP,    4375 Jutland Dr. #200,    P.O.Box 17933,
                 San Diego, CA 92177-7921
aty            +Geoff Wiggs,    Law Offices of Geoff Wiggs,     1900 South Norfolk St. #350,
                 San Mateo, CA 94403-1171
ust            +Office of the U.S. Trustee / SF,     Phillip J. Burton Federal Building,
                 450 Golden Gate Ave. 5th Fl., #05-0153,     San Francisco, CA 94102-3661
cr             +Arden Intengan,    588 Mission Bay Blvd N,    Apt 445,    San Francisco, Ca 94158-2491
cr             +Nationstar Mortgage LLC d/b/a Mr. Cooper,     Aldridge Pite, LLP,    c/o Arnold Graff,
                 4375 Jutland Drive,    P.O. Box 17933,    San Diego, CA 92177-7921
cr             +SAMGI 8 LLC,    588 Mission Blvd N,    Apt 445,    San Francisco, Ca 94105
15047071       +Bosco Oil dba Valley Oil Co.,     8339 Church Street, #114,    P.O. Box 154,
                 Gilroy, CA 95021-0154
15047065        Business Loan Center,    5 Independence Pointe,     Greenville, SC 29605
15032277       +C.N.A. Foreclosure Services,     2020 Camino del Rio North,    Suite #230,
                 San Diego, CA 92108-1543
15047066       +Center Bank,    3435 Wilshire Blvd. #700,    Los Angeles, CA 90010-2036
15059456       +Deutsche Bank National Trust Company,     Nationstar Mortgage LLC d/b/a Mr. Cooper,
                 Bankruptcy Dept.,    PO Box 619096,    Dallas TX 75261-9096
15047072       +Maria Sison,    57 Mandalay Pl,    South San Francisco, CA 94080-1670
15047067       +Mr. Cooper,   Po Box 619098,     Dallas, TX 75261-9098
15047068        SAMGI 8 LLC,    cArden Intengan,    588 Mission Blvd N, #445,    San Francisco, CA 94105

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: marcvoisenatlawoffice@gmail.com Oct 12 2019 02:53:41       Marc Voisenat,
                 Law Offices of Marc Voisenat,    2329A Eagle Ave.,    Alameda, CA 94501
smg             EDI: EDD.COM Oct 12 2019 06:48:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Oct 12 2019 06:48:00      CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg            +EDI: EDD.COM Oct 12 2019 06:48:00      Chief Tax Collection Section,
                 Employment Development Section,    P.O. Box 826203,    Sacramento, CA 94230-0001
smg             EDI: IRS.COM Oct 12 2019 06:48:00      IRS,   P.O. Box 7346,    Philadelphia, PA 19101-7346
15047070       +EDI: BANKAMER.COM Oct 12 2019 06:48:00      Bank of America,    P.O. Box 15019,
                 Wilmington, DE 19850-5019
15047064        EDI: BANKAMER2.COM Oct 12 2019 06:48:00      Bank of America, NA,    PO Box 30750,
                 Los Angeles, CA 90030-0750
15047378       +EDI: WFFC.COM Oct 12 2019 06:48:00      Wells Fargo Bank, N.A.,
                 Small Business Lending Division,    P.O. Box 29482,    Phoenix, AZ 85038-9482
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15047069*         Internal Revenue Service,    Centralized Insolvency,  Operations,                       P.O. Box 7346,
                   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 11, 2019 at the address(es) listed below:
              Arnold L. Graff   on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               ecfcanb@aldridgepite.com, ALG@ecf.inforuptcy.com
              David Burchard    TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com

         Case: 19-30881            Doc# 39        Filed: 10/13/19          Entered: 10/13/19 21:17:27                Page 1 of 4
District/off: 0971-3         User: ywon                   Page 2 of 2                  Date Rcvd: Oct 11, 2019
                             Form ID: 309E                Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Geoff Wiggs    on behalf of Creditor Arden Intengan ECF@wiggslaw.com,
               WiggsGR82519@notify.bestcase.com
              Geoff Wiggs    on behalf of Creditor   SAMGI 8 LLC ECF@wiggslaw.com,
               WiggsGR82519@notify.bestcase.com
              Marc Voisenat    on behalf of Debtor Benjamin S Sison marcvoisenatlawoffice@gmail.com,
               R47338@notify.bestcase.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 6




       Case: 19-30881      Doc# 39      Filed: 10/13/19    Entered: 10/13/19 21:17:27       Page 2 of 4
       Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
 Information to identify the case:
 Debtor 1              Benjamin S Sison                                                         Social Security number or ITIN            xxx−xx−3439
                       First Name   Middle Name    Last Name                                    EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               California Northern Bankruptcy Court              Date case filed in chapter 13                   8/21/19

 Case number:          19−30881 HLB 11                                                          Date case converted to chapter 11              10/10/19
Official Form 309E (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/15


For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Benjamin S Sison

 2. All other names used in the
    last 8 years

 3. Address                                    5061 Mission St.
                                               San Francisco, CA 94112

                                               Marc Voisenat
 4. Debtor's attorney                          Law Offices of Marc Voisenat                               Contact phone (510) 263−8664
      Name and address                         2329A Eagle Ave.
                                               Alameda, CA 94501

 5. Bankruptcy clerk's office                                                                             Hours open: 9:00 am to 4:30 pm,
      Documents in this case may be filed                                                                 Monday − Friday
                                               450 Golden Gate Avenue, 18th Fl.
      at this address.                         Mail Box 36099
      You may inspect all records filed in                                                                Contact phone 415−268−2300
      this case at this office or online at    San Francisco, CA 94102
      www.pacer.gov.                                                                                      Date: 10/11/19

                                                                                                           For more information, see page 2 >




Official Form 309E (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                         page 1




     Case: 19-30881                 Doc# 39             Filed: 10/13/19            Entered: 10/13/19 21:17:27                        Page 3 of 4
Debtor Benjamin S Sison                                                                                                     Case number 19−30881 HLB 11

 6. Meeting of creditors                                                                                      Location:
     Debtors must attend the meeting to      November 12, 2019 at 01:00 PM
     be questioned under oath. In a joint                                                                     Phillip Burton Federal Building, US
                                             The meeting may be continued or adjourned to a later
                                                                                                              Courthouse California Conference
     case, both spouses must attend.                                                                          Room, 450 Golden Gate Avenue, 2nd
     Creditors may attend, but are not       date. If so, the date will be on the court docket.
     required to do so.                                                                                       Floor, San Francisco, CA 94102
     Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide
     government−issued photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear,
     your case may be dismissed without further notice.

 7. Deadlines                             File by the deadline to object to discharge or to                                First date set for hearing on
     The bankruptcy clerk's office        challenge whether certain debts are dischargeable:                               confirmation of plan. The court will
     must receive these documents                                                                                          send you a notice of that date later.
     and any required filing fee by the
     following deadlines.                 You must file a complaint:                                                       Filing deadline for
                                                                                                                           dischargeability complaints:
                                                  • ifdischarge
                                                        you assert that the debtor is not entitled to receive a
                                                                of any debts under 11 U.S.C. § 1141(d)(3) or               1/13/20
                                                  • U.S.C.
                                                    if  you want to have a debt excepted from discharge under 11
                                                             § 523(a)(2), (4), or (6).
                                          Deadline for filing proof of claim:                                              2/10/20
                                          A proof of claim is a signed statement describing a creditor's claim. A
                                          proof of claim form may be obtained at www.uscourts.gov or any
     For a bankruptcy case                bankruptcy clerk's office.
     pending in the Northern
     District of California, a Proof
     of Claim may be filed           Your claim will be allowed in the amount scheduled unless:
     electronically online at
     www.canb.uscourts.gov In the
     Quick Links section, click on           • unliquidated
                                               your claim is designated as disputed, contingent, or
                                                             ;
     "File an Electronic Proof of
                                             • you file
                                               you      a proof of claim in a different amount; or
     Claim."
                                                  •  receive another notice.

                                          If your claim is not scheduled or if your claim is designated as disputed,
                                          contingent, or unliquidated, you must file a proof of claim or you might not
                                          be paid on your claim and you might be unable to vote on a plan. You
                                          may file a proof of claim even if your claim is scheduled.

                                          You may review the schedules at the bankruptcy clerk's office or online at
                                          www.pacer.gov.

                                          Secured creditors retain rights in their collateral regardless of whether
                                          they file a proof of claim. Filing a proof of claim submits a creditor to the
                                          jurisdiction of the bankruptcy court, with consequences a lawyer can
                                          explain. For example, a secured creditor who files a proof of claim may
                                          surrender important nonmonetary rights, including the right to a jury trial.


                                          Deadline to object to exemptions:                                                Filing Deadline:
                                          The law permits debtors to keep certain property as exempt. If you               30 days after the conclusion of the
                                          believe that the law does not authorize an exemption claimed, you may            meeting of creditors
                                          file an objection.

                                              If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.

                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                              is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                              business.

                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                              See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                              all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                              from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                       should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                              and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                              entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                              the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                              send you another notice telling you of that date.

                                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                          as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                              believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                              bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

Official Form 309E (For Individuals or Joint Debtors)                       Notice of Chapter 11 Bankruptcy Case                                               page 2




     Case: 19-30881                 Doc# 39             Filed: 10/13/19                Entered: 10/13/19 21:17:27                            Page 4 of 4
